Citation Nr: 0025259	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension benefits, including an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in March 1999.  


FINDINGS OF FACT

1.  The veteran is currently 55 years of age, has a level of 
education reported as high school, and last worked in August 
1993 in construction. 

2.  The veteran's nonservice-connected disabilities consist 
of residuals of a cervical strain, residuals of a low back 
strain, and status post carpal tunnel release, each evaluated 
as noncompensably disabling.  

3. The veteran, without good cause, failed to report for VA 
examinations scheduled for the purpose of determining whether 
he was precluded from performing substantially gainful 
employment due to his various disabilities.

4.  The record does not establish that the veteran's 
disabilities preclude him from engaging in substantially 
gainful employment, consistent with his age, educational 
training and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342 and 
Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In January 1997, the veteran submitted Veteran's Application 
for Compensation or Pension, VA Form 21-526, in which he 
stated that he was disabled due to his hands, back and neck, 
that he was currently unemployed, and that he last worked in 
August 1993 in construction.  He indicated that his education 
included four years of high school.  He reported his date of 
birth was in November 1944.

In a May 1996 statement, a private physician summarized his 
treatment of the veteran over the previous several years for 
lumbosacral and cervical strain, bilateral carpal tunnel 
syndrome, and cervical disc and degenerative disease.  It was 
reported that the veteran manifested a positive Phalen's 
test, more pronounced on the left, and that he still 
complained of weakness in the right hand.  The private 
physician also reported that, with regard to the lumbar 
spine, the veteran was on several medications, undergoing 
physical therapy, using a TENS unit for four to five hours a 
day, and wore a lumbar support occasionally.  He was 
complaining of pain in the low back and right sacroiliac 
region.  With regard to his neck, the physician reported that 
the veteran complained of stiffness and burning with 
movement.  Range of motion of the neck was forward flexion to 
30 degrees, extension to 30 degrees, right and left side 
bending to 20 degrees, right rotation to 45 degrees and left 
rotation to 20 degrees.

With regard to overall functioning, the physician was of the 
opinion that the veteran could participate in work that 
involved sitting with occasional periods of standing or 
stretching.  The physician also stated that the veteran was 
capable of walking short distances of less than 100 feet at 
any one time and that he could stand for approximately one to 
two hours at a time with opportunities for rest.  The 
physician did not believe that the veteran could squat, bend, 
crawl, or climb, and that he was significantly limited with 
respect to lifting (5-10 lbs. frequently and 10-20 lbs. 
occasionally).  With regard to carrying objects, the 
physician felt that the veteran could frequently carry 
objects weighing five pounds or less.  The veteran was also 
deemed impaired in ability to handle small objects due to 
carpal tunnel syndrome residuals.

In an August 1996 memorandum, the same private physician 
indicated that the veteran was permanently unemployable.

On VA examination in March 1997, the veteran stated that when 
he sat down for a long period of time his low back pain 
radiated down both legs.  He also complained of stiffness of 
the neck and pain and numbness on both hands.  On clinical 
evaluation, the veteran ambulated well and was able to move 
all extremities without weakness.  Examination of the lumbar 
spine showed no muscle strain, paresthesia or sciatica.  Leg 
raising test was normal.  Examination of the cervical spine 
showed no abnormality.  Examination of both hands showed 
residual scar from previous carpal tunnel surgery a year ago.  
There was no swelling, tenderness, paresthesia or muscle 
atrophy.  He had a good grip on both hands.  Sensory and 
motor functions were intact.  

VA outpatient treatment reports dated in 1996 reflect the 
veteran was seen with complaints of bilateral hand/wrist 
pain, when he received good relief from cortisone injection.  
In November 1996, he was seen for complaints of pain in the 
neck and lumbar area when physical examination revealed no 
measurable deficits in trunk or neck flexibility.  He 
received physical therapy with packs to the neck and lumbar 
areas in November and December 1996, and in January and 
February 1997.  VA outpatient treatment records dated in 1997 
and 1999 show that on clinical evaluation in April 1997 there 
was positive Tinel's sign over both carpal tunnel joints and 
full range of motion.  The records indicate that in March 
1999 the veteran slipped on the ice and suffered a laceration 
of his left hand in the fall.  He was said to have a good 
grip.  

Analysis

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice- 
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a).  A veteran may establish entitlement 
to a total disability pension pursuant to any of three 
analyses.

First, a veteran may demonstrate a permanent impairment so 
severe as to render an "average person" incapable of 
following a substantially gainful occupation.  38 U.S.C.A. § 
1502.  Under this analysis each of the veteran's disabilities 
are rated under the applicable diagnostic code of the VA 
Schedule For Rating Disabilities.  The ratings are then 
combined.  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. §§ 
3.340, 4.15.  In addition, a veteran who demonstrates 
permanent loss of the use of both hands or both feet, or of 
one hand and one foot, or of the sight of both eyes, who 
becomes permanently helpless or bedridden, or who 
demonstrates certain congenital, developmental, hereditary or 
other familial conditions and disabilities requiring 
indefinite hospitalization is permanently and totally 
disabled for pension purposes.  38 C.F.R. § 3.342, 4.15.

A veteran also may establish permanent and total disability 
even without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  This analysis contemplates a more 
individualized (as distinguished from "average person") 
review of the severity and effect of each of a veteran's 
disabilities.  To be found permanently and totally disabled 
under this analysis a veteran with a single disability must 
have a disability rating of at least 60 percent.  A veteran 
with two or more disabilities must have a combined disability 
rating of at least 70 percent and at least one disability 
with a minimum 40 percent rating.  A veteran found to be 
permanently and totally disabled under this standard is 
entitled to a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

To determine whether the veteran is entitled to pension 
benefits the Board must first review the propriety of the 
ratings the RO assigned to his nonservice-connected 
disabilities.  In this case, the RO has assigned a combined 
zero percent evaluation for the veteran's nonservice-
connected disabilities.  See 38 C.F.R. § 4.25.  These 
disabilities are residuals of a cervical strain, residuals of 
a low back strain, and status post carpal tunnel release, 
each evaluated as zero percent disabling.  Service connection 
is not established for any disability.

In March 1999, the Board remanded this case to the RO for 
additional development and examinations.  The record shows, 
however, that the veteran failed to report for VA 
examinations scheduled in July 1999.  Although notification 
of the examinations is not included in the claim file, the 
record reflects that a letter dated in August 1999 was sent 
to the veteran requesting that he inform the RO if he was 
willing to report for a VA examination.  The letter informed 
the veteran that not reporting for an examination would 
result in denial of his claim.  See 38 C.F.R. § 3.655.  The 
Board stresses that the duty to assist the veteran is not a 
"one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  While VA attempted to examine the veteran in 
association with his claim for pension, he failed to appear.  
The absence of more current clinical data upon which to base 
the determination in this case, therefore, is not due to any 
lack of effort on VA's part.  Significantly, VA regulatory 
criteria provide that when a veteran fails to report for an 
examination that was scheduled in conjunction with an 
original claim other than for compensation, as is the case 
here, the claim shall be denied.  38 C.F.R. § 3.655.

As illustrated above, the criteria clearly provide for a 
denial when, as here, the veteran failed to report for 
examination.  However, the Board will also consider the claim 
based on the available evidence of record.  

a.  Residuals of a Cervical Strain

The veteran's cervical strain is rated as zero percent 
disabling under Diagnostic Code 5290.  Under this code, a 10 
percent evaluation is warranted for slight limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

Upon review, the Board concludes that the evidence of record 
does not support a compensable rating for the cervical strain 
residuals.  Specifically, the Board points to the negative 
findings regarding the cervical spine on the most recent VA 
examination.  At that time, there was no loss of motion or 
muscle strain found.  There was also no functional loss or 
impairment of the cervical spine identified as the result of 
pain.  See 38 C.F.R. §§ 4.40, 4.45.  As such, the Board finds 
that the current zero percent evaluation is appropriate.  

b.  Residuals of Low Back Strain

The veteran's low back disability is evaluated as zero 
percent disabling under Diagnostic Code 5295.  Under this 
code, a noncompensable evaluation is assigned for slight 
subjective symptoms only.  A 10 percent evaluation requires a 
lumbosacral strain with characteristic pain on motion. 
§ 4.71a, Diagnostic Code 5295.

In this case, the record fails to demonstrate that the 
veteran has lumbosacral strain with characteristic pain on 
motion.  The most recent medical evidence of record 
pertaining to the veteran's low back is the report of VA 
examination in March 1997.  At that time, clinical evaluation 
of the lumbar spine was essentially normal with no evidence 
of muscle strain.  Accordingly, the current noncompensable 
evaluation accurately contemplates the current degree of 
disablement associated with the low back disability.  

C.  Status Post Carpal Tunnel Release

The veteran's status post carpal tunnel release is evaluated 
as zero percent disabling under Diagnostic Code 8515.  Under 
this code, a 10 percent evaluation is assigned for mild 
incomplete paralysis of the median nerve of the major or 
minor extremity.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

A review of the medical evidence does not show that the 
veteran has mild incomplete paralysis in either hand.  On VA 
examination in March 1997, he had good grip strength of both 
hands, and intact sensory and motor functions.  Accordingly, 
the Board finds that this disability does not warrant a 10 
percent evaluation.

In the analysis set forth above, the Board has determined 
that the ratings currently assigned the veteran's nonservice- 
connected disabilities are, in each instance, proper.  
Therefore, the zero percent combined rating assigned in 
consideration of these disabilities is similarly appropriate.  
Given the foregoing consideration (and assuming arguendo that 
each of the veteran's nonservice-connected disabilities is 
permanent in accordance with 38 C.F.R. § 4.17), the veteran's 
disabilities are objectively determined not to be 
representative of a total, 100 percent schedular evaluation 
in accordance with 38 C.F.R. § 4.15.  Nor has the veteran 
been shown to suffer from the permanent loss of use of his 
hands, feet, or eyes, in accordance with the criteria set 
forth in 38 C.F.R. § 4.15.  Accordingly, on the basis of the 
objective "average person" standard of review, a permanent 
and total disability evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. § 
4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated at 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  Since the veteran's 
disabilities have been found to be appropriately rated, and 
since none of his disabilities has been rated as at least 40 
percent disabling, the veteran cannot be considered 
permanently and totally disabled on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran is currently 55 years old and has a high school 
education.  The veteran's work history prior to 1993, the 
last time he was employed, was in construction.  The Board 
notes that in a memorandum dated in August 1996, a private 
physician indicated that the veteran was permanently 
unemployable.  However, the Board finds more persuasive the 
fact that a VA examination conducted subsequent to this 
statement, in March 1997, found no disabilities.  Thus, the 
veteran has not shown that his present conditions render him 
per se unemployable under either the average person standard 
or on an individual basis.  Accordingly, the Board concludes 
that the veteran has not presented such an unusual disability 
picture so as to render impractical the application of 
regular schedular standards.  Hence, a basis for entitlement 
to a permanent and total disability evaluation on an 
extraschedular basis has not been presented.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  On the basis of the 
above analysis, a preponderance of the evidence is against a 
permanent and total disability evaluation for pension 
purposes.



ORDER

Entitlement to a permanent and total rating for nonservice-
connected pension benefits, including an extraschedular 
evaluation is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

